      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 1 of 21



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA


RANDY BOUDREAUX,
                                                      Case No. __________________
       Plaintiff,

              v.                                      CIVIL RIGHTS COMPLAINT
                                                      FOR INJUNCTIVE AND
LOUISIANA STATE BAR ASSOCIATION, a                    DECLARATORY RELIEF
Louisiana Nonprofit Corporation;
LOUISIANA SUPREME COURT;                              42 U.S.C. § 1983 (Freedom of
BERNETTE J. JOHNSON, Chief Justice of the             Speech)
Louisiana Supreme Court;                              42 U.S.C. § 1983 (Freedom of
                                                      Association)
JOHN DOE, successor to the Honorable Greg
                                                      42 U.S.C. § 1988 (Attorney Fees)
Guidry as Associate Justice of the Louisiana
Supreme Court for the First District;
SCOTT J. CRICHTON, Associate Justice of the
Louisiana Supreme Court for the Second District;
JAMES T. GENOVESE, Associate Justice of the
Louisiana Supreme Court for the Third District;
MARCUS R. CLARK, Associate Justice of the
Louisiana Supreme Court for the Fourth District;
JEFFERSON D. HUGHES, III, Associate Justice
of the Louisiana Supreme Court for the Fifth
District;
JOHN L. WEIMER, Associate Justice of the
Louisiana Supreme Court for the Sixth District.



      1.      This civil rights lawsuit seeks injunctive and declaratory relief to prevent

unconstitutional coerced speech and association. The State of Louisiana requires attorneys
       Defendant.
to join, associate with, and pay dues to the Louisiana State Bar Association (“LSBA”) in

order to practice their chosen profession in the state. The LSBA then uses those compelled

dues to engage in political and ideological speech, including advocacy on issues of public




COMPLAINT – Page 1
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 2 of 21



policy. This scheme violates the First and Fourteenth Amendment free speech and

association rights of attorneys.

       2.     First, requiring attorneys to join the LSBA violates their First Amendment

rights to free speech and association and is not necessary to regulate the legal profession

or improve the quality of legal services in Louisiana.

       3.     Second, the collection of mandatory bar dues to subsidize political and

ideological speech without attorneys’ affirmative consent violates their First Amendment

right to choose what private speech they will and will not support and is not necessary to

regulate the legal profession or improve the quality of legal services in Louisiana.

       4.     Because the State of Louisiana can regulate the legal profession and improve

the quality of legal services without violating attorneys’ First Amendment rights through

forced LSBA membership and dues, it must do so. See Janus v. AFSCME, 138 S. Ct. 2448

(2018).

       5.     Third, assuming in the alternative that mandatory bar membership and dues

are not inherently unconstitutional, the LSBA fails to provide essential safeguards to ensure

that attorneys’ dues are not used for activities that are not germane to the purpose of

improving the quality of legal services by regulating the legal profession.

       6.     This lawsuit therefore asks this Court to declare Louisiana’s bar membership

requirement unconstitutional and order Defendants to stop forcing attorneys to subsidize

the LSBA’s speech without their affirmative consent, or, alternatively, to order Defendants

to adopt procedures to protect attorneys from being forced to subsidize LSBA speech and




COMPLAINT – Page 2
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 3 of 21



activities that are not germane to improving the quality of legal services and regulating the

legal profession.

                              JURISDICTION AND VENUE

       7.     This action is brought under 42 U.S.C. §§ 1983 and 1988.

       8.     This Court has subject matter jurisdiction over Plaintiff’s claims under 28

U.S.C. §§ 1331 and 1343.

       9.     This Court has authority to grant declaratory and other relief under 28 U.S.C.

§§ 2201 and 2202.

       10.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because the

Defendants are headquartered in this District and under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to Plaintiff’s claims occurred in this District.

                                          PARTIES

       11.    Plaintiff Randy Boudreaux is a citizen of the United States and resides in

New Orleans, Louisiana. Mr. Boudreaux is a duly licensed attorney under the laws of

Louisiana and is a member of the LSBA because Louisiana law requires Mr. Boudreaux to

join, associate with, and pay dues to, the LSBA as a condition of practicing law.

       12.    Defendant Louisiana State Bar Association is a Louisiana nonprofit

corporation established under Act 54 of the Louisiana Legislature of 1940. La. R.S. §

37:211. The LSBA has the authority to withdraw and to use mandatory LSBA dues paid

by attorneys and to remove attorneys from the LSBA’s membership rolls for nonpayment

of dues. The LSBA currently has more than 22,000 members.




COMPLAINT – Page 3
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 4 of 21



         13.   Defendant Louisiana Supreme Court is Louisiana’s judicial branch of

government. The Louisiana Supreme Court is responsible for enforcing laws requiring

membership and funding of the LSBA as a condition of practicing law in the State of

Louisiana.

         14.   Defendant Bernette J. Johnson is Chief Justice of the Louisiana Supreme

Court.

         15.   Defendant John Doe is an individual whose identity is currently unknown,

who will succeed the recently retired Hon. Greg Guidry as the Associate Justice of the

Louisiana Supreme Court from Louisiana’s First Judicial District.

         16.   Defendant Scott J. Crichton is an Associate Justice of the Louisiana Supreme

Court.

         17.   Defendant James T. Genovese is an Associate Justice of the Louisiana

Supreme Court.

         18.   Defendant Marcus R. Clark is an Associate Justice of the Louisiana Supreme

Court.

         19.   Defendant Jefferson D. Hughes, III, is an Associate Justice of the Louisiana

Supreme Court.

         20.   Defendant John L. Weimer is an Associate Justice of the Louisiana Supreme

Court.

         21.   All of the individual Defendants are sued in their official capacities.




COMPLAINT – Page 4
        Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 5 of 21



                                          FACTS

LSBA’s Mandatory Bar Association Membership and Fee Collection

        22.     Louisiana law compels individuals to join the LSBA in order to engage in

their chosen profession. See, e.g., La. R.S. § 37:211 (citing Act 54 of 1940, which states

“[t]hat the membership of the [LSBA] shall consist of all persons now or hereafter regularly

licensed to practice law in this State, and no person shall practice law in this State who is

not a member therefor in good standing”); see also La. R.S. § 37:213 (“No natural person,

who has not first been duly and regularly licensed and admitted to practice law by the

supreme court of this state … shall: (1) Practice law.”); La. S. Ct. R. XIX, § 8(C) (“Each

lawyer required by this rule to pay an annual fee shall, on or before July 1st of each year,

file with the [LSBA] a registration statement on a form approved by the Court.”).

        23.     Louisiana law authorizes the LSBA to charge annual membership fees to its

mandatory members. See La. R. Prof. Cond. 1.1(c) (“A lawyer is required to comply with

all of the requirements of the Supreme Court’s rules regarding annual registration,

including payment of Bar dues …”); In re Mundy, 202 La. 41 (1942) (upholding LSBA’s

authority to collect dues).

        24.     The LSBA currently charges dues of $80 to “[m]embers admitted 3 years or

less”     and     $200     to   “[m]embers       admitted     more     than     3    years.”

https://www.lsba.org/Members/Memberdues.aspx.

        25.     Lawyers who fail to pay bar dues to the LSBA are subject to discipline

imposed exclusively by the Louisiana Supreme Court, including disbarment and revocation




COMPLAINT – Page 5
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 6 of 21



of the privilege to practice law in the State of Louisiana. See In re Fisher, 24 So. 3d 191

(La. 2009); In re Smith, 17 So.3d 927 (La. 2009).

       26.      As a licensed Louisiana attorney, Mr. Boudreaux is required to join the

LSBA and to pay membership fees to the LSBA as a condition of engaging in his

profession.

       27.      Mr. Boudreaux has paid annual dues to the LSBA since approximately 1996

and must pay annual dues in the future if he chooses to continue practicing law in the state

of Louisiana.

       28.      Defendant Louisiana Supreme Court, through the Chief Justice and

Associate Justices acting in their official capacities, enforce the Louisiana state laws,

rules, and regulations mandating membership in and funding of LSBA as a prerequisite to

practicing law in the State of Louisiana.

       29.      Defendants act under color of state law when enforcing the LSBA

membership requirement and collecting, disbursing, and spending mandatory dues.

LSBA’s Role

       30.      According to Article III, § 1, of its Articles of Incorporation, the LSBA’s

purpose is “to regulate the practice of law, advance the science of jurisprudence, promote

the administration of justice, uphold the honor of the Courts and of the profession of law,

encourage cordial intercourse among its members, and, generally, to promote the welfare

of the profession in the State.”

       31.      The LSBA generally functions as an interest group or trade association,

however, not as a regulatory body.


COMPLAINT – Page 6
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 7 of 21



       32.      The LSBA does not handle disciplinary matters for the regulation of the

profession; a separate body established by the Louisiana Supreme Court, the Louisiana

Attorney Disciplinary Board (“LADB”) serves as the “statewide agency to administer the

lawyer discipline and disability system,” according to its website, https://www.ladb.org.

       33.      All attorneys licensed in Louisiana must pay an annual “Assessment” to the

LADB—separate from and in addition to their LSBA member dues—currently set at $170

for attorneys “admitted 3 years or less” and $235 for attorneys “admitted more than 3

years,”      according   to    the   LSBA’s     fee    information    on    its     website,

https://www.lsba.org/Members/Memberdues.aspx.

       34.      The LSBA does not handle the admission or licensing of new attorneys. Such

admissions are handled by the Louisiana Supreme Court Committee on Bar Admissions.

       35.      The LSBA only recently took over the handling of continuing legal

education and legal specialization, which previously was handled by a separate entity

under the Supreme Court of Louisiana, the Louisiana Board of Legal Specialization.

LSBA’s Use of Mandatory Fees for Political and Ideological Speech

       36.      The LSBA uses members’ mandatory dues to engage in speech, including

political and ideological speech.

       37.      The LSBA conducts “Legislative Advocacy” through a “Legislation

Committee.”

       38.      Article XI, § 2, of the LSBA’s Bylaws expresses the LSBA’s desire to

influence public policy through legislative advocacy; its criteria for the LSBA’s




COMPLAINT – Page 7
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 8 of 21



“legislative positions” include “[l]ikelihood of success within the legislative process” and

whether the LSBA’s issue lobbying will have “an impact on actions of decision-makers[.]”

       39.    The Legislation Committee evaluates bills in part through “Policy Positions”

adopted by the LSBA’s House of Delegates.

       40.    The LSBA has grouped its “Policy Positions” into categories that include not

only “regulation of the practice of law” but also, among others, “criminal law,” “civil law,”

and “miscellaneous” areas of law.

       41.    The LSBA’s “criminal law” Policy Positions include, among others, a

resolution “urging [a] moratorium on executions in Louisiana until [the] state implements

procedures providing for representation by counsel of all persons facing execution

sufficient to ensure that no person is put to death without having their legal claims properly

presented to the courts.”

       42.    The LSBA’s “civil law” Policy Positions include a “resolution opposing: 1.

The granting of civil immunities, except in cases where the public policy sought to be

favored is sufficiently important, the behavior sought to be encouraged is directly related

to the policy, and the immunity is drawn as narrowly as possible to effect its purpose; and

2. The creation of special rules favoring subclasses of parties in certain types of cases in

contravention of our Civil Code and Code of Civil Procedure, unless a clear case is made

of the need for these rules.”

       43.    The LSBA’s “miscellaneous” policy positions include, among others, a

resolution “strongly supporting a requirement for a full credit of civics in the high school




COMPLAINT – Page 8
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 9 of 21



curriculum in the State of Louisiana, while eliminating the free enterprise requirement and

incorporating those concepts into the civics curriculum.”

       44.    The LSBA’s “miscellaneous” policy positions also include, among others, a

resolution “[u]rging the adoption of laws prohibiting discrimination in employment,

housing and accommodations for LGBT persons.”

       45.    The LSBA’s Legislation Committee has taken positions on over 407 bills

considered by the Louisiana legislature since 2007. In the last five years, the Committee

offered positions on 10 bills in the 2019 regular session, 46 bills in the 2018 regular session,

18 bills in the 2017 regular session, and 39 bills in the 2016 regular session, and at least 23

bills in the 2015 regular session.

       46.    The LSBA used its legislative advocacy arm to lobby in Baton Rouge against

legal reform efforts such as reducing the threshold amount required to request a jury in a

civil matter in 2014 and 2016, against requiring judges to file financial statements with the

Board of Ethics in 2008 and 2015, and against efforts to allow school professionals with

training and concealed carry permits to concealed carry in schools in 2013.

       47.    According to its dues notice, the LSBA estimates that “3% of … LSBA

Membership Dues” are devoted to “government relations” and “not deductible as a

business expense for federal income tax purposes.”

       48.    The LSBA does not inform members of whether any past expenditures of

member dues on “government relations” were germane to the purpose of improving the

quality of legal services and regulating the legal profession.




COMPLAINT – Page 9
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 10 of 21



       49.     The “Policy Positions” and legislative advocacy described above are

inherently political and ideological and constitute political and ideological speech by the

LSBA.

LSBA’s Dues Refund Procedures

       50.     The LSBA does not provide members with sufficient information about its

activities and expenditures to allow members to ensure that their mandatory dues are not

used for activities that are not germane to improving the quality of legal services and

regulating the practice of law as required by Keller v. State Bar of California, 496 U.S. 1

(1990).

       51.     The LSBA’s Bylaws allow a member to object to “the use of any portion of

the member’s bar dues for activities he or she considers promotes or opposes (sic) political

or ideological causes” by filing a written objection with the LSBA’s Executive director

“within forty-five (45) days of the date of the Bar’s publication of notice of the activity to

which the member is objecting.” LSBA By-Laws Art. XII, § 1(A).

       52.     The LSBA Bylaws do not specify where or when this “publication of notice”

is to occur.

       53.     In fact, the LSBA does not publish notices of all of its activities, which means

that members do not actually have an opportunity to object to the LSBA’s various uses of

their dues.

       54.     The LSBA publishes an annual report showing its expenditures for the

previous year, but it does not identify any specific expenditures the LSBA has made or

proposed to make; it only identifies general categories of expenditures.


COMPLAINT – Page 10
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 11 of 21



       55.     Article XI, § 5, of the LSBA’s Bylaws require the LSBA to “timely publish

notice of adoption of legislative positions in at least one of its regular communications

vehicles and [to] send electronic notice of adoption of legislative positions to Association

members,” but the LSBA’s Articles of Incorporation and Bylaws do not otherwise require

the LSBA to provide members with notice of the LSBA’s political and ideological speech

or its other activities.

       56.     The LSBA therefore does not provide a meaningful, reasonable opportunity

for members to determine the basis of the dues they are charged and object to expenditures

that they believe violate their First Amendment right not to fund LSBA activities that are

not germane to improving the quality of legal services and regulating the practice of law.

Plaintiff’s Injuries

       57.     Plaintiff Randy Boudreaux practices law in New Orleans. In 2019, he paid

$200 in bar dues. He is required to pay future bar dues if he wishes to continue practicing

law in the State of Louisiana.

       58.     Plaintiff Randy Boudreaux opposes the laws, rules, and regulations of the

State of Louisiana that compel him to associate with other lawyers and to associate with an

organization against his will.

       59.     He further opposes the LSBA’s use of any amount of his mandatory dues to

fund any amount of political or ideological speech, regardless of its viewpoint, including

but not limited to the examples set forth above, but he has been without effective means to

prevent it and without effective recourse.




COMPLAINT – Page 11
     Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 12 of 21



       60.    Louisiana’s requirement that all attorneys join the LSBA injures Plaintiff

Randy Boudreaux because he does not wish to associate with the LSBA, its other members,

or its political and ideological speech. But for the requirement imposed by the laws, rules,

and regulations of the State of Louisiana and enforced by the Louisiana Supreme Court, he

would not be a member of the LSBA.

       61.    Louisiana’s requirement that all attorneys pay dues to the LSBA injures

Plaintiff Randy Boudreaux because he does not wish to fund the LSBA’s political and

ideological speech and other activities. But for the requirement, he would not do so.

       62.    The LSBA’s lack of safeguards to ensure that members are not required to

pay for political and ideological speech and other activities not germane to regulating the

legal profession or improving the quality of legal services injures Plaintiff Randy

Boudreaux because he does not want to fund such activities in any amount.

Injunctive relief allegations

       63.    Plaintiff incorporates and re-alleges each and every allegation contained

in the preceding paragraphs of this Complaint.

       64.    Due to Defendants’ enforcement of the challenged laws and rules, Plaintiff,

and others similarly situated, are now and will continue to be denied the right to refrain

from subsidizing LSBA’s speech and/or the right to refrain from being members of LSBA

as a condition of their practicing law in Louisiana.

       65.    If not permanently enjoined by this Court, Defendants and their agents,

representatives, and employees will continue to implement the challenged laws and rules

and other similar policies and practices, which deprive Plaintiff of his constitutionally


COMPLAINT – Page 12
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 13 of 21



protected rights to free speech and freedom of association. Thus the challenged laws and

rules are now causing and will continue to cause Plaintiff to suffer irreparable injury,

including but not limited to, deprivation of his freedom of speech and freedom of

association rights. Plaintiff has no plain, speedy, and adequate remedy at law for such an

injury.

          66.   Accordingly, injunctive relief is appropriate.

Declaratory relief allegations

          67.   Plaintiff incorporates and re-alleges each and every allegation contained in

the preceding paragraphs of this Complaint.

          68.   An actual and substantial controversy exists between Plaintiff and

Defendants as to their respective legal rights and duties. Plaintiff contends, pursuant to 42

U.S.C. § 1983, that both on their face and as applied to Plaintiff, the challenged laws and

rules violate the First and Fourteenth Amendments. Plaintiff is informed and believes, and

on that basis alleges, that Defendants contend otherwise on all counts.

          69.   Accordingly, declaratory relief is appropriate.

                               FIRST CLAIM FOR RELIEF

            Compelled membership in the LSBA violates attorneys’ First and
            Fourteenth Amendment rights to free association and free speech.

          70.   The allegations contained in the preceding paragraphs are incorporated by

reference as if fully set forth here.

          71.   The First and Fourteenth Amendment protect not only freedom of association

but also the freedom not to associate.



COMPLAINT – Page 13
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 14 of 21



       72.      The First and Fourteenth Amendment protect the freedom of speech, which

includes the right to avoid subsidizing the speech of other private speakers and

organizations.

       73.      By its very nature, a mandatory bar association such as the LSBA violates

these rights.

       74.      Mandatory associations, particularly mandatory associations for expressive

purposes, are permissible only when they serve a compelling state interest that the

government cannot achieve through other means significantly less restrictive of First

Amendment freedoms.

       75.      The only state interests that a mandatory bar association can plausibly serve

are regulating the legal profession and improving the quality of legal services.

       76.      The state can readily use means significantly less restrictive of First

Amendment freedoms than mandatory membership to regulate the legal profession and

improve the quality of legal services.

       77.      For example, the State of Louisiana could regulate the legal profession

directly, or through an agency under its jurisdiction, without requiring attorneys to join or

pay a bar association, as at least 18 other states do.

       78.      By failing to utilize means significantly less restrictive of associational

freedoms than a mandatory association, Defendants maintain and actively enforce a set of

laws, practices, procedures, and policies that deprive Plaintiff Randy Boudreaux of his

rights of free speech and free association in violation of the First and Fourteenth

Amendments.


COMPLAINT – Page 14
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 15 of 21



       79.     This deprivation of constitutional rights is causing Plaintiff Randy

Boudreaux to suffer irreparable injury for which there is no adequate remedy at law. Unless

this deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer

irreparable harm.

       80.     Plaintiff is entitled to declaratory and injunctive relief against Defendants’

continued enforcement and maintenance of these unconstitutional laws, rules, regulations,

practices, procedures, and policies, and is entitled to an award of attorneys’ fees. See 28

U.S.C. §§ 2201, 2202; 42 U.S.C. §§ 1983, 1988.

                            SECOND CLAIM FOR RELIEF

   The collection and use of mandatory bar dues to subsidize the LSBA’s speech,
       including its political and ideological speech, violates attorneys’ First
         and Fourteenth Amendment rights to free speech and association.

       81.     The allegations in the preceding paragraphs are incorporated by reference as

if fully set forth here.

       82.     The LSBA collects and uses mandatory bar fees to subsidize its speech,

including its political and ideological speech as described above, without attorneys’

affirmative consent.

       83.     The LSBA provides no way for attorneys to avoid having their dues used to

subsidize its speech, including its political and ideological speech.

       84.     The state could readily serve its interest in improving the quality of legal

services and regulating the legal profession without forcing attorneys to subsidize the

LSBA’s speech, including its political and ideological speech.




COMPLAINT – Page 15
     Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 16 of 21



       85.    The state could improve the quality of legal services and regulate the legal

profession without requiring attorneys to fund a bar association at all. It could adopt

measures to improve the quality of legal services and regulate the legal profession directly,

or through an agency under its jurisdiction, as at least 18 other states do.

       86.    Alternatively, Louisiana could require that the LSBA use mandatory bar dues

only for regulatory activities, as California and Nebraska have done.

       87.    Because the state could readily serve its interest in improving the quality of

legal services in ways significantly less restrictive of free speech and association, the LSBA

violates the First and Fourteenth Amendments by collecting and using mandatory bar dues

to subsidize any of its speech.

       88.    Alternatively, the LSBA violates the First and Fourteenth Amendments by

collecting and using mandatory bar dues to subsidize its political and ideological speech.

       89.    At the very least, the LSBA violates the First and Fourteenth Amendments

by collecting and using mandatory bar dues to subsidize its speech and other activities that

are not germane to improving the quality of legal services and regulating the legal

profession.

       90.    Accordingly, to protect members’ First Amendment rights, the LSBA must

create an “opt-in” system for attorneys to subsidize its speech and non-germane activities;

it cannot require attorneys to opt out. See Janus v. AFSCME, 138 S. Ct. at 2486.

       91.    Unless an attorney provides affirmative consent, his or her dues cannot be

used to subsidize the LSBA’s non-germane activities or its speech, including but not

limited to its political and ideological speech.


COMPLAINT – Page 16
      Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 17 of 21



       92.      Under existing law, Defendants maintain and enforce a set of laws, practices,

procedures, and policies that are not adequate to ensure that mandatory dues will not be

used for the impermissible purposes described above without attorneys’ affirmative

consent.

       93.      Accordingly, Defendants are currently maintaining and actively enforcing a

set of laws, practices, procedures, and policies that deprive Plaintiff Randy Boudreaux of

his rights of free speech and free association in violation of the First and Fourteenth

Amendments.

       94.      This deprivation of constitutional rights is causing Plaintiff Randy

Boudreaux to suffer irreparable injury for which there is no adequate remedy at law. Unless

this deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer

irreparable harm.

       95.      Plaintiff Randy Boudreaux is entitled to declaratory and injunctive relief

against Defendants’ continued enforcement of these unconstitutional laws, practices,

procedures, and policies, and is entitled to an award of attorneys’ fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.

                               THIRD CLAIM FOR RELIEF
             The LSBA violates attorneys’ First and Fourteenth Amendment
             rights by failing to provide safeguards to ensure mandatory dues
                          are not used for impermissible purposes.

       96.      The allegations in the preceding paragraphs are incorporated by reference as

if fully set forth here.




COMPLAINT – Page 17
         Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 18 of 21



          97.    To the extent mandatory bar fees are constitutional at all, the Supreme Court

has required bar associations such as the LSBA to ensure that such fees are used only for

activities germane to improving the quality of legal services and regulating the legal

profession. See Keller, 496 U.S. at 14.

          98.    To protect the rights of LSBA members and ensure mandatory member fees

are used only for chargeable expenditures, Keller requires the LSBA to institute safeguards

that provide, at a minimum: (a) notice to members, including an adequate explanation of

the basis for the dues and calculations of all non-chargeable activities, verified by an

independent auditor; (b) a reasonably prompt decision by an impartial decision maker if a

member objects to the way his or her mandatory dues are being spent; and (c) an escrow

for the amounts reasonably in dispute while such objections are pending. Keller, 496 U.S.

at 14.

          99.    As set forth above, the LSBA does not provide Plaintiff Boudreaux adequate

information about its activities to allow him to determine whether his dues are being used

appropriately and therefore does not provide an adequate explanation for the basis of his

mandatory dues.

          100.   Providing information about the LSBA’s legislative positions alone, as the

LSBA Bylaws require, does not satisfy the LSBA’s obligation to explain the basis of

members’ dues because the LSBA may also engage in other activities, in addition to its

legislative advocacy, that a member could challenge as not germane to improving the

quality of legal services and regulating the practice of law.




COMPLAINT – Page 18
        Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 19 of 21



         101.   In addition, requiring members to constantly monitor LSBA publications for

possible notices of political and ideological activity—rather than presenting information

about the LSBA’s use of member dues in a consistent, accessible format on a regular

basis—imposes an unreasonable burden on members who wish to protect their First

Amendment rights.

         102.   The LSBA therefore does not afford Plaintiff Boudreaux any constitutionally

adequate procedure to dispute the way his dues are spent.

         103.   Therefore—even assuming mandatory bar membership and fees are

constitutional at all—the LSBA fails to provide the minimum safeguards required by the

First and Fourteenth Amendments before collecting and expending mandatory member

dues.

         104.   By failing to provide the minimum safeguards required by the First and

Fourteenth Amendments before collecting and expending mandatory member dues,

Defendants maintain and enforce a set of laws, practices, procedures and policies that

deprive Plaintiff of his First and Fourteenth Amendment rights.

         105.   This deprivation of constitutional rights is causing Plaintiff Boudreaux to

suffer irreparable injury for which there is no adequate remedy at law. Unless enjoined by

this Court, Plaintiff Boudreaux will continue to suffer irreparable harm.

         106.   Plaintiff is entitled to declaratory and injunctive relief against continued

enforcement and maintenance of Defendants’ unconstitutional laws, practices, procedures

and policies, and are entitled to an award of attorney fees. See 28 U.S.C. §§ 2201, 2202;

42 U.S.C. §§ 1983, 1988.


COMPLAINT – Page 19
     Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 20 of 21



                                REQUEST FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor and:

       A.      Declare that Defendants violate Plaintiff’s rights to freedom of speech and

association under the First and Fourteenth Amendments by enforcing Louisiana statutes,

rules, and regulations that make membership in the LSBA, association with its other

members, and mandatory dues payment a condition of practicing law in Louisiana;

       B.      Declare that Defendants may not require an attorney to pay mandatory dues

or fees to subsidize the LSBA’s speech, including its political and ideological speech or

any of its non-germane activities, unless the member has affirmatively consented to having

dues or fees used for those purposes, as required by Janus, 138 S. Ct. 2448;

       C.      Permanently enjoin Defendants and all persons in active concert or

participation with them from enforcing Louisiana Revised Statutes sections 37:211 (citing

Act 54 of 1940) and 37:213, which mandates membership in the LSBA, and Rule 1.1(c) of

the Louisiana Rules of Professional Conduct, which requires payment of membership fees

to the LSBA;

       D.      In the alternative, declare that Plaintiff’s rights to freedom of speech and

association under the First and Fourteenth Amendments are violated by the LSBA’s failure

to implement the minimum safeguards required by Keller, and preliminarily and

permanently enjoin Defendants from collecting mandatory bar dues until the LSBA adopts

the minimum safeguards Keller requires;




COMPLAINT – Page 20
     Case 2:19-cv-11962-LMA-JVM Document 1 Filed 08/01/19 Page 21 of 21



      E.     Award Plaintiff Randy Boudreaux his costs, attorneys’ fees, and other

expenses as provided by law, including 42 U.S.C. § 1988; and

      F.     Order such additional relief as may be just and proper.

Dated: August 1, 2019

                           RANDY BOUDREAUX

                           By: /s/ James S. C. Baehr
                           James S. C. Baehr, LSBA No. 35431
                           Alex J. Peragine, LSBA No. 19097
                           Pelican Center for Justice
                           Pelican Institute for Public Policy
                           400 Poydras St., Suite 900
                           New Orleans, LA 70130
                           Telephone: (504) 500-0506
                           james@pelicaninstitute.org
                           alex@plalaw.com

                           By: /s/ Dane S. Ciolino
                           Dane S. Ciolino, LSBA No. 19311, T.A.
                           DANE S. CIOLINO, LLC
                           18 Farnham Place
                           Metairie, LA 70005
                           dane@daneciolino.com
                           (504) 975-3263
                           https://daneciolino.com

                           Jacob Huebert (pro hac vice motion pending)
                           Timothy Sandefur (pro hac vice motion pending)
                           Scharf-Norton Center for Constitutional Litigation at the
                           GOLDWATER INSTITUTE
                           500 E. Coronado Rd.
                           Phoenix, AZ 85004
                           Telephone: (602) 462-5000
                           litigation@goldwaterinstitute.org

                           Attorneys for Plaintiff




COMPLAINT – Page 21
